Case: 15-10496      Document: 00513309671         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-10496                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
ALIX WASHINGTON; TINA WASHINGTON,                                          Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiffs–Appellants,

versus

BANK OF AMERICA, N.A.,
 Formerly Known as BAC Home Loans Servicing, L.P.,
 Formerly Known as Countrywide Home Loans Servicing, L.P.,

                                                 Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 4:15-CV-1




Before SMITH, WIENER and GRAVES, Circuit Judges.
PER CURIAM:*

       After their residence had been foreclosed on following default, Alix and
Tina Washington sued the servicer of their home mortgage under several the-
ories, including wrongful foreclosure, breach of contract, fraud, fraudulent




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10496     Document: 00513309671     Page: 2   Date Filed: 12/15/2015



                                  No. 15-10496
inducement, negligent misrepresentation, and violation of certain Texas stat-
utes.    During the foreclosure proceedings, however, the Washingtons had
signed a Move Out Agreement, consenting to vacate the premises and surren-
der any claims against the lender and its successors, in return for $2000. In
the meantime, the Washingtons were able to occupy the house for a period of
time despite being substantially behind on their payments.

        In a Memorandum and Order that carefully examined the facts and
applicable law, the district court granted the bank’s motion to dismiss.
Although the bank raised several defenses, the court found it necessary to
address only one: that by the Move Out Agreement, the Washingtons had
released their claims in return for the $2000. As the court explained, “[t]he
move out agreement is clear and unequivocal . . . ; accordingly, its terms are
binding. Plaintiffs are bound by their release and for that reason alone their
claims are not plausible and must be dismissed.” (Citations omitted.)

        We have examined the briefs, pertinent parts of the record, and the rel-
evant law and have heard the arguments of counsel. The judgment of dismis-
sal is AFFIRMED, essentially for the reasons explained by the district court.




                                        2